DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 3/26/2021 which amended claims 14, 27, and 34, and added new claim 38. Claims 14-21 and 24-38 are currently pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US PGPub 2011/0043784, Aoki hereinafter) in view of Weiss et al. (US PGPub 2005/0040338, Weiss hereinafter) in view of Ishikawa et al. (US PGPub 2007/0063453, Ishikawa hereinafter).
Regarding claim 34, Aoki discloses a stage system for positioning an object (Figs. 1-17, para. [0050], substrate stage PST positions substrate P), the stage system comprising:
a member having a plurality of gas bearing devices arranged to support the object (Figs. 1-17, paras. [0052], [0054], [0057], substrate stage device PST includes air levitation units 50 and air chuck unit 80); and
a control device (Figs. 1-17, paras. [0063], [0066], [0085], [0096], main controller controls the operations of the exposure apparatus 10),
wherein each gas bearing device comprises a free surface (Figs. 1-17, the air levitation units and air chuck unit include upper surfaces) having a porous medium in the free surface and having an inlet opening in the free surface (Figs. 1-17, paras. [0057]-[0059], [0069], [0070], [0071], [0096], the air chuck unit 80 includes a chuck main body 81 and air levitation units 50 include main sections 51 each with a plurality of gas jetting ports and a plurality of gas suctioning ports in the porous upper surface),
wherein the porous medium is arranged to provide pressurized gas to the object and the inlet opening is arranged to provide a sub-atmospheric pressure to the object 
wherein the control device is arranged to change a shape of the object by controlling a pressure and/or a gas flow rate of the pressurized gas of at least one of the gas bearing devices and/or by controlling a pressure and/or a gas flow rate at the inlet opening of at least one of the gas bearing devices (Figs. 1-17, paras. [0009], [0057]-[0059], [0069]-[0070], [0096], the main controller controls the air pressure or the air flow rate to correct the deformation of the substrate P). Aoki does not appear to explicitly describe the inlet opening connected to a channel formed in the porous medium, wherein the porous medium has a sealing material contacted on or injected in at least a surface region of the porous medium at a location away from an interior surface of the channel and contacted on or injected in at least a part of the interior surface of the channel.
Weiss discloses wherein each gas bearing device comprises a free surface having a porous medium in the free surface (Fig. 5, paras. [0059]-[0061], porous medium pads 518 include upper surfaces having pores) and having an inlet opening in the free surface connected to a channel formed in the porous medium (Fig. 5, para. [0059], the openings for vacuum nozzles 522 are distributed uniformly across pads 518), 
wherein the porous medium is arranged to provide pressurized gas to the object and the inlet opening is arranged to provide a sub-atmospheric pressure to the object (Fig. 5, paras. [0059]-[0061], the porous medium of pads 518 provide pressurized air to provide a lifting force upon the flat media, and the vacuum nozzles 522 generate a vacuum pressure to pull the flat media toward the reference surface 520), wherein the porous medium has a sealing material contacted on or injected in at least a part of the interior surface of the channel (Fig. 5, para. [0059], pads 518 are formed of a porous material and include uniformly distributed vacuum nozzles 522 in the surface of the porous medium. The vacuum nozzles are incorporated into the porous medium by producing through holes in the porous medium and filling the holes with an epoxy to seal the medium. The holes filled with epoxy are then re-drilled using a smaller diameter drill bit such that the epoxy is formed in the interior surfaces of the vacuum nozzles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the inlet opening connected to a channel formed in the porous medium, wherein the porous medium has a sealing material contacted on or injected in at least a part of the interior surface of the channel as taught by Weiss as the structural formation of the inlets in the gas bearing devices in the stage system as taught by Aoki since including the inlet opening connected to a channel formed in the porous medium, wherein the porous medium has a sealing material contacted on or injected in at least a part of the interior surface of the channel is commonly used to provide a bearing device that effectively controls the flow of air through a porous medium by sealing portions of the porous medium abutting vacuum holes (Weiss, para. [0059]) to provide precision support (Weiss, para. [0032]-[0034], [0059]).
Ishikawa discloses wherein the porous medium has a sealing material contacted on or injected in at least a surface region of the porous medium at a location away from an interior surface of a channel connected to the inlet opening (Figs. 6-9, 11, paras. [0170], [0174]-[0175], [0214]-[0215], [0258], [0379]-[0380], a porous ceramic material forms plate 218, 311, and impermeable layer 217, 317, 422 is formed on the lower surface of the sucking plate 218, 311 away from the interior surfaces of channels connecting to sucking portions 213a to 213c, 313a to 313c, 413a).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have included wherein the porous medium has a sealing material contacted on or injected in at least a surface region of the porous medium at a location away from an interior surface of a channel connected to the inlet opening as taught by Ishikawa with the porous medium in the stage system as taught by Aoki as modified by Weiss since including wherein the porous medium has a sealing material contacted on or injected in at least a surface region of the porous medium at a location away from an interior surface of the channel connected to the inlet opening is commonly used to block the permeation of air into portions of the porous medium other than the holding surface (Ishikawa, paras. [0175]-[0176], [0385]) to thereby control the flow of fluid through the porous medium and provide more efficient chucking control. 


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki as modified by Weiss in view of Ishikawa as applied to claim 34 above, and further in view of Yamasaki et al. (US PGPub 2007/0017442, Yamasaki hereinafter).
Regarding claim 37, Aoki as modified by Weiss in view of Ishikawa does not appear to explicitly describe wherein the pressurized gas providing porous medium surrounds the inlet opening.
Yamasaki discloses wherein the pressurized gas providing porous medium surrounds the inlet opening (Figs. 11-12, paras. [0057]-[0063], the apertures 71 are formed in porous members 86, and the apertures connected to the vacuum pump 57 are surrounded by the apertures 71 connected to the compressor 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the pressurized gas providing porous medium surrounds the inlet opening as taught by Yamasaki in the gas bearing devices of the stage system as taught by Aoki as modified by Weiss in view of Yamasaki since including wherein the pressurized gas providing porous medium surrounds the inlet opening is commonly used to maintain uniform height of the substrate by providing an efficient, compact design of the gas bearing that stably holds the substrate while reducing vibration of the substrate (Yamasaki, paras. [0007]-[0009], [0062]).



Allowable Subject Matter
Claims 14-21, 24-33, 35, 36, and 38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 14, the prior art of record, either alone or in combination, fails to teach or render obvious wherein each gas bearing device comprises a free surface having multiple discharge openings in the free surface and an inlet opening in the free surface, the multiple discharge openings are formed in a porous material and the inlet opening is surrounded with the multiple discharge openings, wherein the free surface is arranged to support and contact the object at least during a materials processing of the object, wherein the discharge openings are arranged to provide pressurized gas and the inlet opening is arranged to provide a sub-atmospheric pressure, and wherein the control device is arranged to change a shape of the object by controlling a pressure and/or a gas flow rate at the discharge openings of at least one of the gas bearing devices and/or by controlling a pressure and/or a gas flow rate at the inlet opening of at least one of the gas bearing devices. These limitations in combination with the other limitations of claim 14 render the claim non-obvious over the prior art of record.
Regarding claim 27, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the multiple discharge openings are formed in a porous material, wherein the inlet opening is surrounded with the multiple discharge openings, wherein the free surface supports and contacts the object at least during a materials processing of the object, and wherein the discharge openings are arranged to provide pressurized gas and the inlet opening is arranged to provide a sub-atmospheric pressure; and changing a shape of the object by controlling a pressure and/or a gas flow rate at the discharge openings of at least one of the gas bearing devices and/or by controlling a pressure and/or a gas flow rate at the inlet opening of at least one of the gas bearing devices. These limitations in combination with the other limitations of claim 27 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Aoki et al. (US PGPub 2011/0043784, Aoki hereinafter) discloses a member having a plurality of gas bearing devices arranged to support the object (Figs. 1-17, paras. [0052], [0054], [0057], substrate stage device PST includes air levitation units 50 and air chuck unit 80); and a control device (Figs. 1-17, paras. [0063], [0066], [0085], [0096], main controller controls the operations of the exposure apparatus 10), wherein each gas bearing device comprises a free surface (Figs. 1-17, the air levitation units and air chuck unit include upper surfaces) having multiple discharge openings in the free surface and an inlet opening in the free surface (Figs. 1-17, paras. [0057]-[0059], [0069], [0070], [0071], [0096], the air chuck unit 80 includes a chuck main body 81 and air levitation units 50 include main sections 51 each with a plurality of gas jetting ports and a plurality of gas suctioning ports in the porous upper surface), the multiple discharge openings are formed in a porous material (Figs. 1-17, paras. [0057]-[0059], [0069], [0070], [0071], the air chuck unit 80 includes a chuck main body 81 and air levitation units 50 are formed with a porous material with pores used for gas jetting ports), wherein the free surface is arranged to support and contact the object (Figs. 1-17, para. [0129], the air levitation units support substrate P and are capable of contacting the substrate P), wherein the discharge openings are arranged to provide pressurized gas and the inlet opening is arranged to provide a sub-atmospheric pressure (Figs. 1-17, paras. [0057]-[0059], [0069], [0070], [0071], [0096], the plurality of gas jetting ports jet high-pressure gas toward the lower surface of the substrate P, and a plurality of gas suctioning ports are connected to a vacuum device to suction the gas between the upper surface of the porous material and the lower surface of the substrate P), and wherein the control device is arranged to change a shape of the object by controlling a pressure and/or a gas flow rate at the discharged openings of at least one of the gas bearing devices and/or by controlling a pressure and/or a gas flow rate at the inlet opening of at least one of the gas bearing devices (Figs. 1-17, paras. [0009], [0057]-[0059], [0069]-[0070], [0096], the main controller controls the air pressure or the air flow rate to correct the deformation of the substrate P). Aoki does not describe wherein the inlet opening is surrounded with the multiple discharge openings. Furthermore, as argued by Applicant on pages 7-8 of the arguments filed 3/26/2021, Aoki does not teach or suggest that the free surface supports and contacts the object at least during a materials processing of the object because the air levitations units support the substrate during exposure by air levitation (see paras. [0052], [0058], [0129]). It would not have been obvious to have modified supporting a substrate during exposure via noncontact air levitation units as taught by Aoki with air bearings that provide contact during exposure because such modification would render Aoki unsatisfactory for its intended purpose. 
Yamasaki et al. (US PGPub 2007/0017442, Yamasaki hereinafter) discloses wherein each gas bearing device comprises a free surface (Figs. 11-12, the floating stage 22 includes porous members 86 with an upper surface) having multiple discharge openings in the free surface and an inlet opening in the free surface (Figs. 11-12, paras. [0057]-[0063], the porous members 86 include apertures 71 connected to first space 91 and compressor 55 to supply gas and apertures 71 connected to second space 92 and vacuum pump 57 to suction gas), the multiple discharge openings are formed in a porous material and the inlet opening is surrounded with the multiple discharge openings (Figs. 11-12, paras. [0057]-[0063], the apertures 71 are formed in porous members 86, and the apertures connected to the vacuum pump 57 are surrounded by the apertures 71 connected to the compressor 55), but Yamasaki does not describe or render obvious the free surface supports and contacts the object at least during a materials processing of the object.
	Chen (US PGPub 2013/0063709) discloses a support stage that uses a sucking device to fix the substrate on the upper surface of the stage (Fig. 5 and para. [0069], blowing/sucking device 30 sucks air through venting holes 30 to fix the substrate 20), but Chen does not describe wherein discharge openings are arranged to provide pressurized gas and the inlet opening is arranged to provide a sub-atmospheric pressure, and wherein the control device is arranged to change a shape of the object by controlling a pressure and/or a gas flow rate at the discharge openings of at least one of the gas bearing devices and/or by controlling a pressure and/or a gas flow rate at the inlet opening of at least one of the gas bearing devices.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 3/26/2021, with respect to the rejections of claims 14, 15, 24-27, 32, 33, and 35 under 35 U.S.C. 103 over Aoki in view of Yamasaki have been fully considered and are persuasive in light of the amendments to claims 14 and 27. The rejections of claims 14 and 27 under 35 U.S.C. 103 as being unpatentable over Aoki in view of Yamasaki have been withdrawn. 
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 11-12 that Ishikawa merely describes applying a vacuum to a porous medium, and a person having ordinary skill in the art would not have considered combining the teachings of Ishikawa with those of Aoki since the cited portions of Ishikawa are not pertinent to Aoki’s use of a porous medium for gas supply. The Examiner respectfully disagrees. Aoki is relied upon as disclosing wherein the porous medium is arranged to provide pressurized gas to the object and the inlet opening is arranged to provide a sub-atmospheric pressure to the object (Figs. 1-17, paras. [0057]-[0059], [0069], [0070], [0071], [0096], the plurality of gas jetting ports jet high-pressure gas toward the lower surface of the substrate P, and a plurality of gas suctioning ports are connected to a vacuum device to suction the gas between the upper surface of the porous material and the lower surface of the substrate P), and in the current rejection, Ishikawa is relied upon as disclosing wherein the porous medium has a sealing material contacted on or injected in at least a surface region of the porous medium at a location away from an interior surface of a channel connected to the inlet opening (Figs. 6-9, 11, paras. [0170], [0174]-[0175], [0214]-[0215], [0258], [0379]-[0380], a porous ceramic material forms plate 218, 311, and impermeable layer 217, 317, 422 is formed on the lower surface of the sucking plate 218, 311 away from the interior surfaces of channels connecting to sucking portions 213a to 213c, 313a to 313c, 413a). Both Aoki and Ishikawa are directed to porous supports that permit fluid conduction; thus, one of ordinary skill in the art would have found it obvious to have included the sealing material contacted on or injected in at least a surface region of the porous medium at a location away from a channel as taught by Ishikawa with the porous medium in the stage system as taught by Aoki as modified by Weiss since including wherein the porous medium has a sealing material contacted on or injected in at least a surface region of the porous medium at a location away from an interior surface of the channel connected to the inlet opening is commonly used to block the permeation of fluid into portions of the porous medium (Ishikawa, [0175]-[0176], [0385]) to thereby control the flow of fluid through the porous medium and provide more efficient chucking control. Applicant’s arguments on this point have been fully considered, but they are not persuasive. 
Applicant’s remaining arguments with respect to claims 34 and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882